 Case 4:16-cr-40043-JPG Document 54 Filed 05/07/21 Page 1 of 2 Page ID #205




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,
 Plaintiff,

 v.                                                                    Case No. 16–CR–40043–JPG

 LARRY DEAN MAYS,
 Defendant.

                                             ORDER

       Before the Court is the Government’s Motion to Authorize Payment from Inmate Trust

Account. (ECF No. 53). The defendant, Larry Dean Mays, did not respond.

       In 2013, the Court sentenced Mays to an 84-month term of imprisonment and ordered him

to pay a $300 fine and a $300 special assessment fee. (Judgment at 5, ECF No. 41).

       Now, the Government says that Mays has $1,493 in his inmate trust account. (Gov’t Mot.

at 2). The Bureau of Prisons encumbered $600 of that balance; and the Government seeks

authorization to turn the funds over to the Clerk of Court to satisfy Mays’s debt. (Id.).

        “If a person obligated to provide restitution, or pay a fine, receives substantial resources

from any source . . . during a period of incarceration, such person shall be required to apply the

value of such resources to any restitution or fine still owed.” 18 U.S.C. § 3664(n).

       There are specifically enumerated exceptions for property that cannot be seized to satisfy

a debt obligation; but none apply here:

               1. Wearing apparel and schoolbooks;

               2. Fuel, provisions, furniture, and personal effects in the inmate’s household;

               3. Books and tools of a trade, business, or profession;

               4. Unemployment benefits;
    Case 4:16-cr-40043-JPG Document 54 Filed 05/07/21 Page 2 of 2 Page ID #206




                   5. Undelivered mail;

                   6. Certain annuity and pension payments;

                   7. Workers’ compensation;

                   8. Cash set aside to satisfy a child-support obligation;

                   9. Certain service-connected disability payments; and

                   10. Assistance under the Job Training Partnership Act.

See 26 U.S.C. § 6334(a)(1)–(8), (10), (12) (“Property exempt from levy”); 18 U.S.C. § 3613 (a)(1)

(citing § 6334(a)(1)–(8), (10), (12)). 1

          Mays still owes $600 in fines and fees; yet he has $1,493 in his account. (Gov’t Mot. at 2).

And the Government can use all “available and reasonable means” to enforce a criminal monetary

penalty. See 18 U.S.C. §§ 3616(a), (f), 3663(m). The Court, therefore, ORDERS the Government

to turn over the encumbered $600 to the Clerk of Court to satisfy Mays’s debt.

          IT IS SO ORDERED.

Dated: Friday, May 7, 2021
                                                              S/J. Phil Gilbert
                                                              J. PHIL GILBERT
                                                              UNITED STATES DISTRICT JUDGE




1
    The Court notes that none of the exceptions encompass the CARES Act stimulus checks, which are “technically an
    advance on a tax credit, known as the Recovery Rebate Credit.” See Ann Carrns, Is My Stimulus Payment Taxable?
    And Other Tax Questions, N.Y. Times (last updated Mar. 6, 2021), https://nyti.ms/33dGAyB.


                                                     —2—
